15 So. 3d 879 (2009)
Milton HAYES, Appellant,
v.
Steven G. ROGERS, County Court Judge, Appellee.
No. 5D08-4186.
District Court of Appeal of Florida, Fifth District.
July 31, 2009.
Rehearing Denied August 27, 2009.
Milton Hayes, Lowell, Pro Se.
No Appearance for Appellee.
PER CURIAM.
AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla. 1979) (holding that in appellate proceedings, trial court's decision carries presumption of correctness and appellant has burden to bring forth adequate record to demonstrate error).
MONACO, C.J., PALMER and ORFINGER, JJ., concur.